Citation Nr: 0300987	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  92-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to a rating in excess of 80 percent for the 
service-connected bilateral uveitis with cataracts.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979 and March 1982 to March 1987.  

This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1990 decision by 
the RO.  

In September 1994, the Board remanded the case for 
additional development of the record.  

In a May 1996 rating decision, the RO granted service 
connection for cataracts and assigned an increased rating 
for the service-connected bilateral uveitis with cataracts 
to 70 percent, effective on July 17, 1995, but reduced the 
rating to 50 percent, effective on February 7, 1996.  

In November 1996, the Board remanded the case again for 
further development of the record.  

In an October 1998 rating decision, the RO assigned a 
schedular 80 percent evaluation, effective on January 16, 
1998.  Then, in an October 1999 rating decision, the RO 
reduced the schedular evaluation to 70 percent, effective 
on April 23, 1999, but assigned a total compensation 
rating based on individual unemployability, effective on 
January 16, 1998.  

In December 2000, the Board remanded the case back to the 
RO again for additional development of the record.  

Finally, in an October 2001, the RO restored the 80 
percent rating for the service-connected bilateral uveitis 
with cataracts, effective on April 23, 1999.  



FINDING OF FACT

The veteran's service-connected bilateral uveitis is 
manifested by 20/400 vision in the right eye and 20/200 
vision in the left eye with aphakia in each eye, 
cataracts, cystoid mascular edema and epiretinal 
membranes.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 
80 percent for the service-connected bilateral uveitis 
with cataracts have not been met. 38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.84a including Diagnostic Codes 6000, 6028, 6029, 6075 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When examined by VA in September 1995, the veteran 
reported that his visual acuity and diminished over the 
previous six months and complained of photophobia.  The 
veteran's uncorrected far vision was that of 20/200 in the 
right eye and 2/400 in the left eye.  The examiner noted 
that the veteran's pupils were hard to see because of 
advanced cataracts, but appeared minimally reactive.  The 
examiner also noted some corneal changes consistent with 
chronic uveitis.  

An October 11, 1995 VA progress note showed the veteran's 
uncorrected vision was unchanged from the prior month.  
The impression included that of severe bilateral 
"granulomatous" uveitis, left greater than right.  When 
seen on October 25, 1995, the veteran reported that vision 
in his right eye had improved with [eye] "drops."  His 
uncorrected vision was that of 20/50 on the right on pin 
hole testing and count fingers at three feet in the left 
eye.  

At the direction of the RO in April 1996, the claims 
folder was reviewed by a VA optometry specialist in May 
1996.  The examiner noted that the September 1995 VA 
examination showed the veteran's best "corrected" visual 
acuity was 20/200 in the right eye and 20/400 in the left 
eye and that, on subsequent VA examination in February 
1996, his vision was 20/60 in the right eye and finger 
count in the left eye.  No explanation was given for the 
change in the veteran's visual acuity.  

The VA examiner noted that the veteran had developed 
cataracts and corneal decompensation since 1991 when it 
was most likely due to his chronic inflammation, and that 
he was approved for cataract extraction which was 
scheduled to be performed as soon as his uveitis had 
resolved.  

In a January 1998 VA examination report, the examiner 
opined that the improvement in vision appeared to be the 
result of aggressive treatment of his uveitis.  At the 
time of the examination, the right eye was described as 
having light perception only, and the visual acuity of the 
left eye was 20/200.  He was noted to have active uveitis 
in the left eye at that time. 

A submitted private medical report dated in February 1998 
when the veteran had right eye surgery noted that best 
corrected visual acuity of 20/400 in the left eye and 
light perception in the right eye.  It was suspected that 
he had a history of sarcoid eye changes accounting for the 
recurrent uveitis.  

A VA examination in April 1999 noted the history of 
bilateral eye surgery and found that the veteran had 
correctable visual acuity of 20/100 in each eye.  However, 
the examiner did not expressly comment on whether the 
veteran was experiencing ongoing pathology due to active 
uveitis.  

As a result of the findings of the April 1999 VA 
examination, the RO in the October 1999 rating decision 
determined that 70 percent was warranted with the 
corrected visual acuity taken one step worse for rating 
purposes because of aphakia.  An additional 10 percent was 
added as the uveitis was determined to be chronic and 
active.  

The veteran was afforded another VA examination in August 
2001.  The examiner reviewed the veteran's claims file and 
summarized the veteran's VA medical records since 1995, 
noting the following visual acuity:

10/11/95	20/200 OD and 20/400 OS without correction

7/3/96		20/400 OD and hand motion OS without 
correction

10/22/96	20/400 OD and hand motion OS without correction

7/8/97		vision hand motion OD and 20/400 OS without 
correction

7/16/98	20/200 OD with +12.00 DS and 20/200 OS with 
+12.25 +1.25 x 130

3/5/01		20/200 OD and 20/200 OS

7/3/01		20/200 OD and 20/200 OS with correction

The examiner noted that, at the time of this examination, 
there was an active uveitis that had persisted for several 
months despite topical medications.  His vision had 
remained stable during this period.  The examiner 
indicated that the veteran's vision was so poor that he 
might not have been aware of visual changes associated 
with active inflammation.  

The examiner noted that in 1995, the vision in the right 
eye was 20/200 and 2/400 in the left eye, compared with 
the current vision of 20/400 in the right eye and 20/200 
in the left eye.  

The examiner added that, since the 1995 examination, the 
veteran had surgery (trans pars plana vitrectomy, trans 
pars plana lensectomy) and was since aphakic in each eye.  
The examiner opined that the veteran's poor vision 
appeared to be due to an epiretinal membrane formation and 
chronic cystoid macular edema in each eye.  Finally, the 
examiner noted that cataracts, cystoid macular edema and 
epiretinal membranes were all well known complications of 
chronic uveitis.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two ratings are potentially applicable, the higher 
rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  

The veteran's bilateral uveitis disability is rated under 
38 C.F.R. § 4.84a, Diagnostic Code 6000-6075 (2002).  

According to Diagnostic Code 6000, ratings for unhealed 
eye injuries and other diseases of the eyes listed in 
Diagnostic Codes 6000 through 6008 (uveitis, keratitis, 
scleritis, iritis, cyclitis, choroiditis, retinitis, 
recent intra-ocular hemorrhage, and detachment of the 
retina) are to be rated from 10 to 100 percent under the 
criteria for impairment of visual acuity or field loss, 
pain, rest-requirements or episodic incapacity, combining 
an additional rating of 10 percent during continuance of 
active pathology, with 10 percent being the minimum rating 
during active pathology.  38 C.F.R. § 4.84a, Diagnostic 
Code 6000 (2002).  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2002).  Ratings are determined by the intersection of the 
horizontal row appropriate for one eye and the vertical 
column appropriate to the other eye from Table V.  38 
C.F.R. §§ 4.83a, 4.84a, Table V (2002).  

Unilateral or bilateral aphakia warrants a 30% rating.  
The 30% rating is both a minimum and maximum evaluation 
which is not to be combined with any other rating for 
impaired vision.  When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be rated on the 
basis of its acuity without correction.  When both eyes 
are aphakic, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, but not better 
than 20/70.  The combined rating for the same eye should 
not exceed the evaluation for the total loss of vision of 
that eye, unless there is an enucleation or a serious 
cosmetic defect added to the total loss of vision.  38 
C.F.R. Part 4, Diagnostic Code 6029 (2002).  

Cataracts are to be rated based on impairment of vision 
and aphakia.  38 C.F.R. § 4.84a, including Diagnostic 
Codes 6027, 6028 (2002).  

Anatomical loss of both eyes and/or blindness in both eyes 
having only light perception warrants a 100 percent 
evaluation.  38 C.F.R. § 4.84a, including Diagnostic Codes 
6061, 6062 (2002).  

In order to warrant a rating in excess of 80 percent for 
impairment of cental visual acuity, the veteran's vision 
would have to show at least one of the following:

Anatomical loss both eyes (Diagnostic Code 6061);
Blindness in both eyes having only light perception 
(Diagnostic Code 6062);
Anatomical loss of one  eye and 10/200 in the other eye 
(Diagnostic Code 6064);
Blindness in one eye, having only light perception and 
10/200 in the other eye (Diagnostic Code 6068);
Vision in one eye of 5/200 and 10/200 in the other eye 
(Diagnostic Code 6072);
Vision in 1 eye of 10/200 and 10/200 in the other eye 
(Diagnostic Code 6075);

See 38 C.F.R. §§ 4.83a, 4.84a, Table V (2002).  

After reviewing the evidence of record, the Board finds 
that the service-connected bilateral uveitis with 
cataracts and aphakia is shown to be currently manifested 
by a visual acuity of 20/400 in the right eye and 20/200 
in the left eye.   Accordingly, the recorded clinical 
findings do not show that the eye disability meets the 
schedular criteria for a higher rating.  

Based on the most recent VA examination in August 2001, 
the veteran visual acuity was noted to be 20/400 in the 
right eye and 20/200 in the left eye.  This impairment 
corresponds to a 70 percent rating based on Table V, with 
an additional 10 percent for continuance of active 
pathology.  The clinical findings do not show that a 
rating in excess of 80 percent is warranted.  

Specifically, the clinical findings recorded during this 
period do not warrant a 90% rating under Diagnostic Codes 
6061, 6062, 6064, 6068, 6072 or 6075, as the veteran's 
visual acuity has never been shown to be worse than 
indicated hereinabove.  More specifically, the veteran has 
never been shown to have visual impairment of 10/200 or 
worse in both eyes, or light perception only with vision 
in the other eye of 10/200, anatomical loss of both eyes 
or blindness in both eyes.

In light of the foregoing, the Board finds that the claim 
for an increased rating in excess of 80 percent for the 
service-connected uveitis with cataracts is denied.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which 
have since been codified at 38 C.F.R. § § 3.102, 3.156(a), 
3.159 and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to 
notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's December 2000 remand, informed him of the 
evidence needed to support his claim.  VA has met its duty 
to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement 
of the Case as well as the Board's December 2000 remand 
informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He 
was advised of the evidence necessary to substantiate his 
claim.  

Hence, a remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

There is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to 
assist the veteran, he has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes 
that the veteran has been given ample opportunity to 
provide evidence and argument in support of her claim.  



ORDER

A rating in excess of 80 percent for the service-connected 
bilateral uveitis with cataracts is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

